PER CURIAM.
A court may not quash a subpoena issued pursuant to Fla.R.Civ.P. 1.410(b) unless the subpoena is unreasonable and oppressive and by necessary implication, there must be some facts before the court tending to show the unreasonableness and oppressiveness of the subpoena. The sufficiency thereof is a factual determination for the trial judge who is vested with broad judicial discretion in the matter, and whose order will not be overturned absent a clear showing of abuse of discretion.
We cannot say as a matter of law that the court abused its discretion in finding (impliedly) that the subpoena was unreasonable and oppressive. See Stowe v. Shults, 379 So.2d 682 (Fla. 2d DCA 1980), and Sunrise Shopping Center, Inc. v. Allied Stores Corp., 270 So.2d 32 (Fla. 4th DCA 1972).
AFFIRMED.
OTT, C.J., and BOARDMAN and RYDER, JJ., concur.